Breese, J. The judgment in this case shows a larger amount of debt recovered than is claimed in the declaration, and is made up of the debt and the damages, without distinguishing what portion is debt, and what portion damages. This court has frequently decided that such a judgment is erroneous. Marsh v. Wright, 14 Ill. R. 248 ; Mager v. Hutchinson, 2 Gilm. R. 266 ; Wilmans v. Bank of Illinois, 1 Gilm. R. 667. In conformity with these decisions, the judgment must be reversed, and the cause remanded, as we have no data by which to ascertain what part is debt, and what part damages, so as to render a correct judgment here. Judgment reversed.